DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed on 11/24/2021 have been fully considered but they are not persuasive. 
Regarding claims 1, 8 and 15, as to Applicant’s arguments, the Examiner respectfully submits that present specification [0019] merely mentioned “For example, a minimum signal receive level can be selected so that content generated from received signals has a limited amount of pixilation or other type of video and/or audio distortion.”  It’s clear that the minimum signal receive level is merely a threshold being used in the receiver.  There are no multiple thresholds (minimum signal receive levels) being selectable by the receiver. 
Nguyen discloses systems and methods for reducing disruptions in recorded programming ([Title]), in order to provide improved user experience viewing programming from television service providers subject to program content disruptions ([0013]-[0014]) including satellite delivered programming ([0015]-[0016]), determining if a signal receive level is below a minimum signal receive level which is a signal level required (detects a disruption at the program signal level ... monitoring the quality (e.g., strength or energy) of the program signal received by the receiving device 118. When the strength of the program signal drops below a specified threshold level) ([0032] lines 4-7) to display content with a limited amount of pixilation and audio distortion video pixilation, audio distortion, or the like) ...indication that a program disruption has been detected.) ([0032] lines 11-19).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Nguyen into the art of Martch as modified by Hammes in order to improve program continuity during interruptions using digital video and audio quality metrics.  
	Steps 208-216 of present figure 2 are not all clearly in such order recited in claim 1, 8 or 15. 

Claim Rejections – 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the signal receive level data" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Further in line 21 reciting 
Claim 8 recites the limitation "the signal receive level data" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 15 recites the limitation "the signal receive level data" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  
	Claims 2-7, 9-14 and 16-20 are rejected for depend from claim 1, 8 or 15.  

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Martch et al (US 2016/0191913 A1, "Martch”) in view of Hammes et al. “Hammes” (US Pub 2004/0185791 A1) and Nguyen (US Pub 2011/0026902 A1).  
For claim 1, Martch discloses a method comprising: 
receiving, by a receiver server comprising a processor, first signal receive level data from signal receivers, the signal receive level data associated with an original signal comprising content from a specific content server via a first data path ([0036], [0053], figure 2); 
determining, by the receiver server, whether an alternate signal is available from the specific content server via a second data path that is different from the first data path, wherein the alternate signal comprises the content from the specific content server (figure 7, [0113], [0119]-[0121]); 

an indication that the alternate signal is to be received via the second data path (figure 7, [0107], [0108], [0119]-[0121]) and 
a timer value specifying a period of time for which the alternate signal is to be received via the second data path ([0095] If the movie the user was watching was in high definition, for example, and was disrupted, another channel that may be regular definition may have the same movie simultaneously available; [0097] the system may continuously or periodically check the signal strength of the disrupted programming; to tune back to the disrupted programming after a predetermined time or the expected time when the disruption is expected to have ended); 
receiving, by the receiver server, second signal receive level data from the one of the signal receivers ([0080]), wherein the signal receive level data is determined by the one of the signal receivers is periodical ([0097]); and determining, by the receiver server, whether a second signal receive level in the second signal receive level data is above the minimum signal receive level (figure 7, [0107], [0108], [0111], [0119]-[0121]).  
Martch fails to explicitly disclose the signal receive level data determined by the one of the plurality of signal receivers in response to expiration of the period of time.
Hammes discloses a wireless receiver (Abstract), determining a RSSI (received signal strength) in response to expiration of a period of time that a signal is to be 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Hammes into the art of Martch as to determine signal strength directly after reception for quicker response and better streaming.    
Martch and Hammes fail to disclose selecting, by the receiver server, a minimum signal receive level that corresponds to an amount of pixilation that is acceptable for display of the content. 
Nguyen discloses systems and methods for reducing disruptions in recorded programming ([Title]), in order to provide improved user experience viewing programming from television service providers subject to program content disruptions ([0013]-[0014]) including satellite delivered programming ([0015]-[0016]), determining if a signal receive level is below a minimum signal receive level which is a signal level required (detects a disruption at the program signal level ... monitoring the quality (e.g., strength or energy) of the program signal received by the receiving device 118. When the strength of the program signal drops below a specified threshold level) ([0032] lines 4-7) to display content with a limited amount of pixilation and audio distortion (monitoring the quality of the video and/or audio provided ... When the program video or audio becomes degraded (e.g., as indicated by video/audio dropouts, video pixilation, audio distortion, or the like) ...indication that a program disruption has been detected.) ([0032] lines 11-19).  

For claim 2, Martch in combination with Hammes and Nguyen substantially teaches the limitation in claim 1, Nguyen further discloses wherein the minimum signal receive level further corresponds to an acceptable amount of audio distortion of the content (Nguyen: a system for reducing disruptions in recorded programming ([Title]), in order to provide improved user experience viewing programming from television service providers subject to program content disruptions ([0013]-[0014]) including satellite delivered programming ([0015]-[0016]), determining if a signal receive level is below a minimum signal receive level which is a signal level required (detects a disruption at the program signal level ... monitoring the quality (e.g., strength or energy) of the program signal received by the receiving device 118. When the strength of the program signal drops below a specified threshold level) ([0032] lines 4-7) to display content with a limited amount of pixilation and audio distortion (monitoring the quality of the video and/or audio provided ... When the program video or audio becomes degraded (e.g., as indicated by video/audio dropouts, video pixilation, audio distortion, or the like) ...indication that a program disruption has been detected.) ([0032] lines 11-19).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection 
For claim 3, Martch in combination with Hammes and Nguyen substantially teaches the limitation in claim 1, Martch further discloses wherein the timer value is based on an amount of time over which a prior signal disruption occurred ([0090], [0092]). 
For claim 4, Martch in combination with Hammes and Nguyen substantially teaches the limitation in claim 1, Martch further discloses wherein the instruction is a first instruction, and the indication is a first indication, and further comprising: in response to determining that the second signal receive level in the second signal receive level data is above the minimum signal receive level, transmitting, by the receiver server, a second instruction, to the one of the signal receivers, comprising a second indication that the original signal is to be received via the first data path ([0098]).  
For claim 5, Martch in combination with Hammes and Nguyen substantially teaches the limitation in claim 1, Martch further discloses wherein the original signal is a radio frequency signal transmitted from a satellite ([0021], [0113]). 
For claim 6, Martch in combination with Hammes and Nguyen substantially teaches the limitation in claim 1, Martch further discloses wherein the alternate signal is transmitted via out-of-band communications ([0054], [0095], [0120]).
For claim 7, Martch in combination with Hammes and Nguyen substantially teaches the limitation in claim 1, Martch further discloses further comprising: 
For claim 8, since it is the apparatus claim of claim 1 and has the similar limitation, so it’s rejected under the same basis as claim 1 set forth above, Martch further discloses an apparatus comprising: a processor; and a memory to store computer program instructions ([0002]).   
For claim 9, since it has the similar limitation as claim 2, so it’s rejected under the same basis as claim 2 set forth above.   
For claim 10, since it has the similar limitation as claim 3, so it’s rejected under the same basis as claim 3 set forth above.  
For claim 11, since it has the similar limitation as claim 4, so it’s rejected under the same basis as claim 4 set forth above.  
For claim 12, since it has the similar limitation as claim 5, so it’s rejected under the same basis as claim 5 set forth above. 
For claim 13, since it has the similar limitation as claim 6, so it’s rejected under the same basis as claim 6 set forth above.  
For claim 14, since it has the similar limitation as claim 7, so it’s rejected under the same basis as claim 7 set forth above.  
For claim 15, since it is the computer-readable storage medium claim of claim 1 and has the similar limitation, so it’s rejected under the same basis as claim 1 set forth above, Martch further discloses a computer readable medium storing computer program instructions executed by a processor, cause the processor to perform operations ([0002]).  

For claim 17, since it has the similar limitation as claim 3, so it’s rejected under the same basis as claim 3 set forth above.  
For claim 18, since it has the similar limitation as claim 4, so it’s rejected under the same basis as claim 4 set forth above.  
For claim 19, since it has the similar limitation as claim 5, so it’s rejected under the same basis as claim 5 set forth above.
For claim 20, since it has the similar limitation as claim 6, so it’s rejected under the same basis as claim 6 set forth above.  

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

 
/Rui Meng Hu/
R.H./rh
January 3, 2022


/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643